Citation Nr: 1038485	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 2007, the U.S. Court of Appeals for Veterans Claims 
(Court) remanded this matter to the Board for further inquiry and 
development.  The Board then remanded this matter in July 2007 
for additional medical inquiry.  

In response, the RO provided the Veteran with a VA compensation 
examination in November 2007.  In a January 2008 Supplemental 
Statement of the Case, the RO again denied the Veteran's service 
connection claim for a back disorder.  And, in June 2008, the 
Board denied the Veteran's claim.  

In response to a January 2009 Joint Motion filed by the parties 
to this matter, the Court again remanded this matter to the Board 
in February 2009.  The Board then remanded this matter again, in 
October 2009, for additional medical inquiry.   


FINDING OF FACT

The Veteran's lower back disorder relates to service.  


CONCLUSION OF LAW

The Veteran's lower back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2009).   







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claim for Service Connection

The Veteran claims that he has a current low back disorder that 
he incurred during active service.  He has claimed that he 
injured his back in Vietnam in a combat-related explosion.  He 
contends that his current low back disorder should be service 
connected.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In this matter, the record supports the Veteran's claim to having 
a current lower back disorder.  Three VA compensation examination 
reports of record note a lower back disorder.  The Veteran is 
diagnosed with degenerative lumbar spondylosis in a January 2010 
VA compensation examination report, with degenerative joint 
disease of the lumbar spine in a November 2007 VA compensation 
examination report, and with degenerative joint disease of the 
lumbosacral spine with acquired spinal stenosis with disc 
herniation in an April 2003 VA examination report.     

As to whether the Veteran's lower back disorder relates to 
service, the Board notes that, pursuant to the Veteran's claims 
to combat service and trauma sustained therein, it has reviewed 
38 U.S.C.A. § 1154.  This statute provides that in the case of 
Veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2009).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
Veteran "have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The fact that the Veteran 
may have served in a "combat area" or "combat zone" does not mean 
that he himself engaged in combat with the enemy.  Id.  Moreover, 
a general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a Veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  No 
single item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions that 
he engaged in combat with the enemy are not ignored, but are 
evaluated along with the other evidence of record.  Id.  If VA 
determines that the Veteran did not engage in combat with the 
enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will 
not apply.

Based on a review of the record, the Board finds that the 
evidence of record does not preponderate against the Veteran's 
claim that he engaged in combat with the enemy, and that during 
combat, he injured his lower back.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim for benefits the evidence 
must preponderate against that claim).  

The Veteran's Form DD-214 shows that the Veteran served in 
Vietnam in the late 1960s.  The Veteran's service records 
indicate that he participated in the Vietnam Counteroffensive 
Phase III campaign.  And in a July 1995 rating decision that 
service connected the Veteran for post-traumatic stress disorder 
(PTSD), VA based its grant on a "presumption" presumably 
stemming from the reduced evidentiary burden noted under 
38 U.S.C.A. § 1154.  In its grant, VA cited much of the evidence 
the Veteran now cites in support of his claim to combat and 
consequent back injury.  

Moreover, satisfactory lay evidence of record indicates that the 
Veteran incurred an injury during combat.  The Veteran himself 
describes an explosion, triggered by a missile attack, which 
knocked him against a wall, causing an injury to the back.  This 
type of injury would be consistent with the "circumstances, 
conditions, or hardships of such service", particularly given 
the evidence of his service in Vietnam during combat operations.  
Id.  

The Board must now determine whether the record indicates, by 
clear and convincing evidence, that there is no medical nexus 
between the Veteran's current lower back disorder and his 
presumed in-service lower back injury.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f); Dalton v. Nicholson, 21 Vets. App. 23, 31 
(2007) (38 U.S.C.A. § 1154, which reduces evidentiary burden for 
combat Veterans with respect to evidence of in-service incurrence 
of an injury, is not equivalent to a statutory presumption that 
the claimed disorder is service connected). 

The Board notes that no medical evidence of record specifically 
supports the contention that the Veteran's current disorder 
relates to the presumed in-service injury.  Rather, the evidence 
indicates that the two are unrelated.  

None of the three VA examiners supports the Veteran's claim to 
nexus.  The April 2003 VA examiner stated that the Veteran's 
lower back disorder was likely unrelated to service.  The 
November 2007 VA examiner stated that it was unlikely that the 
Veteran's back disorder related to service.  And the January 2010 
VA examiner - responding to the Board's remand request for an 
opinion on whether the evidence clearly and convincingly shows 
that the current and in-service back disorders are unrelated - 
stated that he "could not offer any opinion without resorting to 
speculation."  

Moreover, other evidence of record cannot be construed as 
favorable to the Veteran.  The Veteran's September 1968 
separation report of medical examination notes the Veteran's back 
as normal.  The Veteran's September 1968 separation report of 
medical history indicates a normal back at the time of separation 
- in fact, the Veteran indicated there that he had no current or 
prior "back trouble of any kind."  Medical evidence dated after 
the Veteran's discharge from service is negative for any type of 
complaints, treatment, or diagnosis of a back disorder.  The 
earliest medical evidence of record of a back disorder is dated 
in the mid 1990s, over 25 years following discharge from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did not 
file a claim with VA for a back disorder until 1995, over 26 
years following service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

Nevertheless, the evidentiary standard before the Board in this 
matter is not the preponderance of the evidence standard.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The evidentiary standard at issue here is 
the clear and convincing standard specified under 38 U.S.C.A. 
§ 1154.  An attempt was made to secure an opinion which would 
resolve this matter or at least come close to providing 
resolution.  That effort was unsuccessful.  As the record 
currently stands, there is no clear and convincing evidence to 
counter the contentions advanced on the Veteran's behalf.  To 
pursue further medical evaluation in this context quite possibly 
would place the Board in an adversarial role.  


ORDER

Entitlement to service connection for residuals of a back injury 
is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


